DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/14/2021 is being entered. Claims 1-9, and 11-20 are pending. Claims 1-3, 9, 11-20 are currently amended. Claim 10 is cancelled. The objections to the drawings is withdrawn. Examiner thanks Applicant for the reminder of acceptable markings on Figures. The objection to the specification is withdrawn. The rejections to claims 10-17 under 35 U.S.C. 112(b) and 112(d) are withdrawn. The amendment overcomes the rejections under 35 U.S.C 102(a)(2) to claims 9, 12-13, and 17. However, claims 9, 12-13, and 17 are now rejected under 35 U.S.C. 103. Claims 18-19 remain rejected under 35 U.S.C 102(a)(2) and claims 1-8, 11, 14-16 are still rejected under 35 U.S.C. 103. Further, this action has been made final as necessitated by the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augst et al. (U.S. Publication No. 2020/0164921 A1) hereinafter Augst.

Augst discloses a method of operating a vehicle control system comprising [see Paragraph 0002 - discusses that the invention corresponds to a method]:
controlling a road vehicle in a partially-autonomous mode along a default path [see Paragraph 0110 - discusses that a vehicle is partly automated, see Paragraph 0113 - discusses that this is for a planned route (path)];
changing a speed of the road vehicle in response to a first actuation event, wherein the first actuation event is controlled via a first pedal [see Paragraph 0052 - discusses after an actuation, the longitudinal and/or lateral control can be effected, see Paragraph 0054 - discusses getting in a lane of slower traffic (reducing speed), and see Paragraph 0022 - discusses that the device is a single pedal and operates in a first actuation range (acts as an accelerator)]; and
automatically deviating the road vehicle from a current lane on the default path in response to a second actuation event if a distance condition is satisfied with respect to one or more of a future lane change or a future turn on the default path, wherein the first actuation event and the second actuation event are associated with a single-extremity user operation, and wherein the second actuation event is controlled via the first pedal [see Paragraph 0052-0054 - discusses detecting a first and second actuation (accelerator and/or brake pedal) and controlling the vehicle within an upcoming (future) driving segment (where the pedal does not need to be actuated), and changing to a new lane, and see Paragraph 0076 - discusses a turning maneuver, and see Paragraph 0022 - discusses that the device is a single pedal and operates in a second actuation range (acts as a brake)].

Regarding claim 19, Augst discloses the invention with respect to claim 18. Augst further discloses wherein the single-extremity user operation is a single-foot operation with respect to one or more foot pedals including the first pedal [see Paragraph 0022 - discusses that there can be a single pedal operated by the foot of the driver with two ranges representing a brake and an accelerator].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Hirano et al. (U.S. Publication No. 2017/0369077 A1) hereinafter Hirano.

Regarding claim 20, Augst discloses the invention with respect to claim 18. Augst further discloses:
see Paragraph 0022 - discusses that the device is a single pedal and operates in a first actuation range], 
wherein the second actuation event is controlled via the first pedal in a second mode of operation [see Paragraph 0022 - discusses that the device is a single pedal and operates in a second actuation range], and
wherein the first mode of operation is a manual speed mode and the second mode of operation is a manual lateral direction mode [see Paragraph 0052 - discusses when the pedal is first actuated (within a first range), that the longitudinal control is effected, and see Paragraph 0054 - discusses that the lateral control of the vehicle is changed when the pedal is actuated as a brake and an accelerator (both ranges)].
However, Augst fails to disclose wherein a toggle between the first mode of operation and the second mode of operation is controlled via a second pedal.
Hirano discloses wherein a toggle between a first mode of operation and a second mode of operation is controlled via a second pedal [see Paragraph 0007- discusses a switch pedal for controlling two different modes of a vehicle].
Hirano suggests that by using a switch pedal (second pedal) the vehicle control system is not interrupted with unintentional driving operations [see Paragraph 0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pedal actuation ranges as taught by Augst to be initiated and controlled via switch peddle as taught by Hirano in order to prevent unintentional driving operations [Hirano, see Paragraph 0007].

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust et al. (U.S. Publication No. 2017/0192423 A1) hereinafter Rust.

Augst discloses a vehicle control system comprising: 
a processor; and a memory coupled to the processor, the memory comprising a stored default path and a stored set of instructions, which when executed by the processor, cause the vehicle control system to [see Paragraph 0095 - discusses a memory that comprise instructions and that are carried out by a computer (see Claim 12 - discusses program code being executed by a processor), see Paragraph 0113 - discusses that this is for a planned route (path)]: 
control the road vehicle in a partially-autonomous mode along the default path [see Paragraph 0110 - discusses that a vehicle is partly automated, see Paragraph 0113 - discusses that this is for a planned route (path)], 
change the speed of the road vehicle in response to a first actuation event, wherein the first actuation event is controlled via a first pedal [see Paragraph 0052 - discusses after an actuation, the longitudinal and/or lateral control can be effected, see Paragraph 0054 - discusses getting in a lane of slower traffic (reducing speed), and see Paragraph 0022 - discusses that the device is a single pedal and operates in a first actuation range (acts as an accelerator)], and 
deviate the road vehicle from a current lane on the default path in response to a second actuation event if a distance condition is satisfied with respect to one or more of a future lane change or a future turn on the default path, wherein the first actuation event and the second actuation event are associated with a single-extremity user operation, and wherein the second actuation event is controlled via the first pedal [see Paragraph 0052-0054 - discusses detecting a first and second actuation (accelerator and/or brake pedal) and controlling the vehicle within an upcoming (future) driving segment (where the pedal does not need to be actuated), and changing to a new lane, and see Paragraph 0076 - discusses a turning maneuver, and see Paragraph 0022 - discusses that the device is a single pedal and operates in a second actuation range (acts as a brake)].
Augst fails to disclose a sensor to determine a speed of a road vehicle.
Rust discloses a sensor to determine a speed of a road vehicle [see Paragraph 0021 - discusses a speed sensor is connected to a computer and processes information and controls behavior of the vehicle based on speed data, and see Paragraph 0079 – discusses modifying the speed of a vehicle].
Rust suggests that by processing data from the speed sensor, the state of the vehicle can be determined and then the computer can modify, or control, behavior of the vehicle [see Paragraph 0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a speed sensor as taught by Rust in order to modify, or control, behavior of the vehicle based on processed speed data (e.g.: to improve safety of the vehicle) [Rust, see Paragraph 0021].

	Regarding claim 2, Augst and Rust discloses the invention with respect to claim 1. Augst further discloses including one or more foot pedals that include the first pedal, wherein the single-extremity user operation is a single-foot operation with respect to the one or more foot pedals [see Paragraph 0022 - discusses that there can be a single pedal operated by the foot of the driver with two ranges representing a brake and an accelerator].

Regarding claim 4, Augst and Rust discloses the invention with respect to claim 1. Augst further discloses wherein the instructions, when executed, further cause the computing system to park the road vehicle in a parking location if the parking location is associated with the road vehicle and the parking location is available [see Paragraph 0076-0077 - discusses parking the vehicle and measuring the success of parking the vehicle with conditions outside the vehicle].

Augst and Rust discloses the invention with respect to claim 1. Augst further discloses wherein the instructions, when executed, further cause the computing system to transition the road vehicle between a driver-controlled mode and the partially-autonomous mode in response to a mode switch request [see Paragraphs 0135-0137 - discusses transitioning from a manual mode to a partly automated mode, see Figure 2 below - depicts the transition from manual mode 201 to partly automated 202 via line 210].


    PNG
    media_image1.png
    460
    336
    media_image1.png
    Greyscale

Figure 2 of Augst

Regarding claim 6, Augst and Rust discloses the invention with respect to claim 1. Rust further discloses wherein the instructions, when executed, further cause the computing system see Figure 3 below - depicts a method of identifying an assistance scenario and transmitting an assistance request, and see Paragraph 0016 - discusses that an object may block a path of an autonomous vehicle].


    PNG
    media_image2.png
    391
    397
    media_image2.png
    Greyscale

Figure 3 of Rust

Rust suggests that autonomous vehicles may encounter situations where an expert opinion may enhance decision making, and that there is a need for remote assistance for autonomous vehicle operation [see Paragraphs 0004-0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a remote assistance for the autonomous vehicle operation as taught by Rust in order enhance decision making [Rust, see Paragraphs 0004-0005].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust further in view of Hirano

Regarding claim 3, Augst and Rust disclose the invention with respect to claim 1. Augst further discloses:
wherein the first actuation event is controlled via the first pedal in a first mode of operation [see Paragraph 0022 - discusses that the device is a single pedal and operates in a first actuation range], 
wherein the second actuation event is controlled via the first pedal in a second mode of operation [see Paragraph 0022 - discusses that the device is a single pedal and operates in a second actuation range], and
wherein the first mode of operation is a manual speed mode and the second mode of operation is a manual lateral direction mode [see Paragraph 0052 - discusses when the pedal is first actuated (within a first range), that the longitudinal control is effected, and see Paragraph 0054 - discusses that the lateral control of the vehicle is changed when the pedal is actuated as a brake and an accelerator (both ranges)].
However, the combination of Augst and Rust fails to disclose wherein a toggle between the first mode of operation and the second mode of operation is controlled via a second pedal.
Hirano discloses wherein a toggle between a first mode of operation and a second mode of operation is controlled via a second pedal [see Paragraph 0007- discusses a switch pedal for controlling two different modes of a vehicle].
Hirano suggests that by using a switch pedal (second pedal) the vehicle control system is not interrupted with unintentional driving operations [see Paragraph 0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pedal actuation ranges as taught by Augst to be initiated and controlled via switch peddle as taught by Hirano in order to prevent unintentional driving operations [Hirano, see Paragraph 0007].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust further in view of El-Khatib et al. (U.S. Publication No. 2019/0187719 A1) hereinafter El-Khatib.

Regarding claim 7, Augst and Rust discloses the invention with respect to claim 1. 
However, the combination of Augst and Rust fails to disclose wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path.
El-Khatib discloses wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path [see Paragraph 0029 - discusses that a controller sends a signal to the turn signal to actuate lights before/while a vehicle moves laterally].
El-Khatib suggests that a turn signal notifies the intended direction of lateral movement (to other vehicles/drivers) [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst and Rust to include a turn signal activation as taught by El-Khatib in order notify the intended direction of lateral movement (to other vehicles/drivers) [El-Khatib, see Paragraph 0029].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Rust further in view of Diaz-Jimenez et al. (U.S. Publication No. 2016/0090104 A1) hereinafter Diaz-Jimenez.

Augst and Rust discloses the invention with respect to claim 1. 
However, the combination of Augst and Rust fails to disclose wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle.
Diaz-Jimenez discloses wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle [see Figure 1 below - if the hand control is in the middle, what prevents a person from operating the vehicle from the passenger seat].

    PNG
    media_image3.png
    360
    466
    media_image3.png
    Greyscale

Figure 1 of Diaz-Jimenez

Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst and Rust to include a finger keyboard (operable from both sides of the vehicle) as taught by Diaz-Jimenez in order Diaz-Jimenez, see Paragraph 0002].

Claims 9, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Augst further in view of Diaz-Jimenez.

Regarding claim 9, Augst discloses at least one computer readable storage medium comprising a set of instructions, which when executed by a computing system [see Paragraph 0096 - discusses that a computer program (instructions) can be stored on a storage medium],
cause the computing system to: control a road vehicle in a partially-autonomous mode along a default path [see Paragraph 0110 - discusses that a vehicle is partly automated, see Paragraph 0113 - discusses that this is for a planned route (path)]; 
change a speed of the road vehicle in response to a first actuation event [see Paragraph 0052 - discusses after an actuation, the longitudinal and/or lateral control can be effected, see Paragraph 0054 - discusses getting in a lane of slower traffic (reducing speed), and see Paragraph 0110 - discusses that the device has an accelerator pedal]; and 
deviate the road vehicle from a current lane on the default path in response to a second actuation event if a distance condition is satisfied with respect to one or more of a future lane change or a future turn on the default path, wherein the first actuation event and the second actuation event are associated with a single-extremity user operation [see Paragraph 0052-0054 - discusses detecting a first and second actuation (accelerator and/or brake pedal) and controlling the vehicle within an upcoming (future) driving segment (where the pedal does not need to be actuated), and changing to a new lane, and see Paragraph 0076 - discusses a turning maneuver, and see Paragraph 0110 - discusses that the device has a brake pedal].

	However, Augst fails to disclose:
	wherein the first actuation event is controlled via a first key of a keyboard; and 
wherein the second actuation event is controlled via a second key of the keyboard.

Diaz-Jimenez discloses:
wherein the first actuation event is controlled via a first key of a keyboard [see Paragraph 0021 – discusses using a first finger pedal for actuations to control the vehicle]; and 
wherein the second actuation event is controlled via a second key of the keyboard [see Paragraph 0021 – discusses using a second finger pedal for actuations to control the vehicle].
Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the foot pedals as taught by Augst to be finger pedals (keyboard) as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Regarding claim 11, Augst and Diaz-Jimenez disclose the invention with respect to claim 9.
Diaz-Jimenez further discloses wherein the single-extremity user operation is a single-finger operation with respect to the keyboard [see Paragraph 0021 - discusses using a keyboard for finger operation, could be used with finger].
Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a finger keyboard as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Regarding claim 12, Augst and Diaz-Jimenez disclose the invention with respect to claim 9. Augst further discloses cause the computing system to park the road vehicle in a parking location if the parking location is associated with the road vehicle and the parking location is available [see Paragraph 0076-0077 - discusses parking the vehicle and measuring the success of parking the vehicle with conditions outside the vehicle].

Regarding claim 13, Augst and Diaz-Jimenez disclose the invention with respect to claim 9. Augst further discloses cause the computing system to transition the road vehicle between a driver-controlled mode and the partially-autonomous mode in response to a mode switch request [see Paragraphs 0135-0137 - discusses transitioning from a manual mode to a partly automated mode, see Figure 2 below - depicts the transition from manual mode 201 to partly automated 202 via line 210].

    PNG
    media_image1.png
    460
    336
    media_image1.png
    Greyscale

Figure 2 of Augst


Regarding claim 16, Augst and Diaz-Jimenez disclose the invention with respect to claim 9.
Diaz-Jimenez further discloses wherein the instructions, when executed, further cause the computing system to detect one or more of the first actuation event or the second actuation event with respect to a passenger seat of the road vehicle [see Figure 1 below - if the hand control is in the middle, what prevents a person from being in the passenger seat].

    PNG
    media_image3.png
    360
    466
    media_image3.png
    Greyscale

Figure 1 of Diaz-Jimenez

Diaz-Jimenez suggests that it is desirable to provide a practical driver interface that does not necessarily require a driver to have fully functioning legs or fully functioning fingers [see Paragraph 0002]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a finger keyboard as taught by Diaz-Jimenez in order allow a driver to operate a vehicle without fully functional legs [Diaz-Jimenez, see Paragraph 0002].

Regarding claim 17, Augst and Diaz-Jimenez disclose the invention with respect to claim 9. Augst further discloses cause the computing system to: present a plurality of lateral movement options via a user interface of the road vehicle [see Paragraph 0034 - discusses the actuation of the pedal(s) can determine a list of driving maneuvers that can be executed by the vehicle, and see Paragraph 0076 - discusses the types of driving maneuvers (turning, parking, overtaking, lane changing, changing orientation of the vehicle]; and 
see Paragraph 0076 - discusses the selected driving maneuver can be output to the driver, and see Paragraph 0052-0054 – discusses changing to the new lane (deviation)].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Diaz-Jimenez further in view of Rust.

Regarding claim 14, Augst and Diaz-Jimenez disclose the invention with respect to claim 9.
However, the combination of Augst and Diaz-Jimenez fails to disclose wherein the instructions, when executed, further cause the computing system to generate an assistance request in response to the road vehicle failing to proceed along the default path at a predetermined pace.
 Rust discloses wherein the instructions, when executed, further cause the computing system to generate an assistance request in response to the road vehicle failing to proceed along the default path at a predetermined pace [see Figure 3 below - depicts a method of identifying an assistance scenario and transmitting an assistance request, and see Paragraph 0016 - discusses that an object may block a path of an autonomous vehicle].


    PNG
    media_image2.png
    391
    397
    media_image2.png
    Greyscale

Figure 3 of Rust

Rust suggests that autonomous vehicles may encounter situations where an expert opinion may enhance decision making, and that there is a need for remote assistance for autonomous vehicle operation [see Paragraphs 0004-0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a remote assistance for the autonomous vehicle operation as taught by Rust in order enhance decision making [Rust, see Paragraphs 0004-0005].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Augst in view of Diaz-Jimenez further in view of El-Khatib.

Augst and Diaz-Jimenez disclose the invention with respect to claim 9.
However, the combination of Augst and Diaz-Jimenez fails to disclose wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path.
El-Khatib discloses wherein the instructions, when executed, further cause the computing system to automatically activate one or more turn signals of the road vehicle in accordance with the default path [see Paragraph 0029 - discusses that a controller sends a signal to the turn signal to actuate lights before/while a vehicle moves laterally].
El-Khatib suggests that a turn signal notifies the intended direction of lateral movement (to other vehicles/drivers) [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle control system as taught by Augst to include a turn signal activation as taught by El-Khatib in order notify the intended direction of lateral movement (to other vehicles/drivers) [El-Khatib, see Paragraph 0029].
Response to Arguments
Applicant's arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665